DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 and 11/29/2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Line “B-B” in Figs. 5A and 6A
Line “C-C” in Figs. 5A and 6A
“450” in Fig. 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 objected to because of the following informalities:  
“the” appears to be missing before “helical cooling channel”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn et al. (US 20190207452 A1, hereinafter “Kuehn”) in view of Snider (US 20210222566 A1) and Broomfield et al. (US 20210226512 A1, hereinafter “Broomfield”). 
Regarding claim 1, Kuehn teaches an electrical generator (“The present disclosure is directed to electric generators and, more particularly, to systems and methods for cooling electric generators”, [0001]) comprising:  
a shaft (Fig. 1, 102); 
a rotor assembly (Fig. 2, 104) comprising a plurality of poles (Fig. 1, 106) and mounted on the shaft; and 
a conformal support and cooling device (Fig. 2, 115) disposed between two of the plurality of poles, wherein the conformal support and cooling device comprises an internal cooling channel (Fig. 2, 216) that extends from a first length-wise end (Fig. 2, top end of support 115 visible in the figure) of the support and cooling device to a second length-wise end (Fig. 2, bottom end of support 115 that is not visible in the figure) of the support and cooling device (“In various embodiments, the plurality of fluid orifices 216 may extend through an entire length of the wedge 115”, [0039]).

    PNG
    media_image1.png
    545
    496
    media_image1.png
    Greyscale

	Kuehn does not teach the electrical generator comprising a housing that the poles are contained within and that the shaft axially extends through, or the internal cooling channel being in a helical configuration. 
	Snider teaches a rotary electric machine (Fig. 1, 20) comprising a housing (Fig. 1, 22) (“In another example, a rotary electric machine includes a stator forming a housing extending along an axis”, [0007]) with poles contained within the housing (“The number of blades 266 can also not be a common multiple as the number of magnetic poles in the stator 22”, [0059]) and a shaft axially extending through the housing (Fig. 7A, 252). 

    PNG
    media_image2.png
    630
    416
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical generator of Kuehn to include the housing of Snider. 
	Kuehn contemplates a stator, but does not outline any structure to implement such a stator (“The generator 100 may further include a plurality of stators 116”, [0032]. The housing of Snider is a way to implement a stator for the generator of Kuehn which would allow the movement of the rotor assembly of Kuehn to be converted to electrical power (“As the core 104 rotates about the axis 118, the windings 112 may generate a magnetic field, which may induce an alternating current (AC) signal in the stators 116, which may be used to power electronic equipment”, [0034]). 
	The generator of Kuehn in view of Snider still does not teach the internal cooling channel being in a helical configuration.
	Broomfield teaches an internal cooling channel in a helical configuration (Fig. 15, 240).

    PNG
    media_image3.png
    259
    356
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider by substituting the cooling channel of Kuehn for the helical cooling channel taught by Broomfield. 
	This highly non-linear cooling channel shape would allow greater flexibility in placing the coolant closest to the areas where it is most needed (“Non-linear cooling passages 240 allow coolant to be directed where needed in platform 150, in contrast to conventional, drilled linear coolant passages. The additive manufacture of coolant passages 140 allow them to have a wide variety of non-linear configurations that direct cooling where necessary and provide enhanced cooling through their shape”, [0080]). 
	Regarding claim 2, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 1. Kuehn further teaches wherein the conformal support and cooling device is provided in a polyhedron wedge configuration (Fig. 2, see polyhedron wedge 115). 
	Regarding claim 5, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 1.
Kuehn does not teach wherein the support and cooling device comprises first and second openings positioned at the second length-wise end of the support and cooling device.
Snider further teaches a support and cooling device (Fig. 3A, 70) comprising first (Fig. 3B, 130) and second (Fig. 3B, 140) openings positioned at the second length-wise end (Fig. 3A, 74) of the support and cooling device.

    PNG
    media_image4.png
    766
    229
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider and Broomfield by substituting the single transfer tube of Kuehn for the two openings at the end of the support and cooling device as taught by Snider. 
This would have the advantage of creating a U-shaped flow cycle which increases motor performance (“In either case, the cooling fluid flows in a U-shaped or substantially U-shaped loop entirely within the slot 32. In other words, the cooling fluid does not exit the slot 32 between entering the second tube 92 and exiting the first tube 72, thereby avoiding cooling loops around the teeth 30. This helps reduce circulating currents and increase motor performance”, [0052]). 
Regarding claim 6, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 5.
Kuehn does not teach wherein the helical internal cooling channel is fluidly coupled with the first opening at the second length-wise end of the support and cooling device.
Broomfield further teaches wherein the helical internal cooling channel is fluidly coupled with the first opening at the second length-wise end of the support and cooling device (“As shown in FIGS. 12 and 13, a cooling circuit 234 is located within platform 150 and is in fluid communication with a source of coolant 236”, [0074]) (In other words, helical path 240 is in fluid communication with opening by 236 via 234).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider and Broomfield by placing the helical circuit in fluid communication with the opening as taught by Broomfield.
This would have the advantage of creating a passage for cooling fluid to enter into the helical passage. 

    PNG
    media_image5.png
    590
    583
    media_image5.png
    Greyscale
 
Regarding claim 8, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 1.
Kuehn further teaches comprising a fluid cooling medium within the internal cooling channel (“The wedge also includes at least one fluid orifice extending through at least one of the plurality of outer walls and configured to receive a fluid from a shaft of the generator and to allow the fluid to flow through the at least one of the plurality of outer walls to reduce a temperature of the windings”, [abstract]). 
The channel of Snider is not helical, but this is discussed in claim 1.
Regarding claim 9, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 1. Kuehn further teaches comprising at least four poles (Fig. 1, 106 only one is labeled but four can be seen) and at least four support and cooling devices (Fig. 1, 115 only one is labeled but four can be seen), each respective support and cooling device being disposed between two of the at least four poles.
Regarding claim 10, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 1. Kuehn further teaches an electrical generator coupled to a gas turbine engine (“For example, rotational force to drive the shaft 102 may be provided by an engine, such as a gas turbine engine of an aircraft”, [0033]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehn in view of Snider, Broomfield, and Tornquist et al. (US 20040164627 A1, hereinafter “Tornquist”).
Regarding claim 3, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 2. Kuehn further teaches wherein the polyhedron wedge configuration comprises three length-wise extending sides (Fig. 2, 210, 208, and 204). 
Kuehn does not teach a triangular end portion disposed at each of the first and second length-wise ends of the support and cooling device.
Tornquist teaches an electrical generator with a triangular end portion (Fig. 5, 31) disposed at each of the first and second length-wise ends of the support and cooling device.

    PNG
    media_image6.png
    522
    761
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider and Broomfield by adding the end caps taught by Tornquist. 
	This would have the advantage of protecting the inner channel of the support and cooling device by blocking the entry of any undesired substances. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehn in view of Snider, Broomfield, Tornquist, and Lee et al. (KR 20070027809 A, hereinafter “Lee”). 
Regarding claim 4, Kuehn in view of Snider, Broomfield, and Tornquist teaches the electrical generator of claim 3.
Kuehn does not teach wherein helical internal cooling channel is proximate to each of the length-wise extending sides in successive and repeating configuration along the length of the support and cooling device.
Lee teaches a rotor with a helical internal cooling channel proximate to each of the length-wise extending sides in successive and repeating configuration along the length of the support and cooling device (Fig. 2, helical channel 312 is proximal to all three sides of the cylinder 3 if the three sides are defined based three equal sections of the circumference of the cylinder). 

    PNG
    media_image7.png
    354
    394
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider, Broomfield, and Tornquist by having the helical channel proximate to the three sides of the area containing the channel as taught by Lee.
This would have the advantage of better cooling the three walls since the channel containing the cooling fluid would be brought closer to said walls. 
Claims 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn in view of Snider.
Regarding claim 11, Kuehn teaches an electrical generator (“The present disclosure is directed to electric generators and, more particularly, to systems and methods for cooling electric generators”, [0001]) comprising: 
a shaft (Fig. 1, 102); 
a rotor assembly (Fig. 2, 104) comprising a plurality of poles (Fig. 1, 106) that are mounted on the shaft; and
 a conformal support and cooling device (Fig. 2, 115) disposed between two of the plurality of poles, wherein the conformal support and cooling device comprises an internal cooling channel in a V-shaped configuration (Fig. 2, the plurality of orifices 216 on the two arms come together to make a V-shape channel 218) that extends from a first length-wise end (Fig. 2, top end of support 115 visible in the figure) of the support and cooling device to a second length-wise end (Fig. 2, bottom end of support 115 that is not visible in the figure) of the support and cooling device (“In various embodiments, the plurality of fluid orifices 216 may extend through an entire length of the wedge 115”, [0039]).
Kuehn does not teach the electrical generator comprising a housing that the poles are contained within and that the shaft axially extends through. 
Snider teaches a rotary electric machine (Fig. 1, 20) comprising a housing (Fig. 1, 22) (“In another example, a rotary electric machine includes a stator forming a housing extending along an axis”, [0007]) with poles contained within the housing (“The number of blades 266 can also not be a common multiple as the number of magnetic poles in the stator 22”, [0059]) and a shaft axially extending through the housing (Fig. 7A, 252). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical generator of Kuehn to include the housing of Snider. 
	Kuehn contemplates a stator, but does not outline any structure to implement such a stator (“The generator 100 may further include a plurality of stators 116”, [0032]. The housing of Snider is a way to implement a stator for the generator of Kuehn which would allow the movement of the rotor assembly of Kuehn to be used for practical work (“As the core 104 rotates about the axis 118, the windings 112 may generate a magnetic field, which may induce an alternating current (AC) signal in the stators 116, which may be used to power electronic equipment”, [0034]). 
Regarding claim 12, Kuehn in view of Snider teaches the electrical generator of claim 11. Kuehn further teaches wherein the conformal support and cooling device is provided in a polyhedron wedge configuration (Fig. 2, 115). 
Regarding claim 15, Kuehn in view of Snider teaches the electrical generator of claim 11. 
Kuehn does not teach wherein the support and cooling device comprises first and second openings positioned at the second length-wise end of the support and cooling device.
Snider further teaches a support and cooling device (Fig. 3A, 70) comprising first (Fig. 3B, 130) and second (Fig. 3B, 140) openings positioned at the second length-wise end (Fig. 3A, 74) of the support and cooling device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider by substituting the single transfer tube of Kuehn for the two openings at the end of the support and cooling device as taught by Snider. 
This would have the advantage of creating a U-shaped flow cycle which increases motor performance (“In either case, the cooling fluid flows in a U-shaped or substantially U-shaped loop entirely within the slot 32. In other words, the cooling fluid does not exit the slot 32 between entering the second tube 92 and exiting the first tube 72, thereby avoiding cooling loops around the teeth 30. This helps reduce circulating currents and increase motor performance”, [0052]). 
Regarding claim 16, Kuehn in view of Snider teaches the electrical generator of claim 15.
Kuehn further wherein the V-shaped internal cooling channel is fluidly coupled with the first opening at the second length-wise end of the support and cooling device (Fig. 2, 222). 
Regarding claim 18, Kuehn in view of Snider teaches the electrical generator of claim 11. Kuehn further teaches further comprising a fluid cooling medium within the V-shaped internal cooling channel (“The wedge also includes at least one fluid orifice extending through at least one of the plurality of outer walls and configured to receive a fluid from a shaft of the generator and to allow the fluid to flow through the at least one of the plurality of outer walls to reduce a temperature of the windings”, [abstract]). 
Regarding claim 19, Kuehn in view of Snider teaches the electrical generator of claim 11. Kuehn further teaches an electrical generator coupled to a gas turbine engine (“For example, rotational force to drive the shaft 102 may be provided by an engine, such as a gas turbine engine of an aircraft”, [0033]). 
Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn in view of Snider and Tornquist.
Regarding claim 13, Kuehn in view of Snider teaches the electrical generator of claim 12. Kuehn further teaches wherein the polyhedron wedge configuration comprises three length-wise extending sides (Fig. 2, 210, 208, and 204). 
Kuehn does not teach a triangular end portion disposed at each of the first and second length-wise ends of the support and cooling device.
Tornquist teaches an electrical generator with a triangular end portion (Fig. 5, 31) disposed at each of the first and second length-wise ends of the support and cooling device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider by adding the end caps taught by Tornquist. 
	This would have the advantage of protecting the inner channel of the support and cooling device by blocking the entry of any undesired substances. 
Regarding claim 14, Kuehn in view of Snider and Tornquist teaches the electrical generator of claim 13. Kuehn further teaches wherein V-shaped internal cooling channel comprises two length-wise extending polyhedrons (Fig. 2, 216) connected at a vertex that are proximate to two of the length-wise extending sides (Fig. 2, 210 and 208) along the length of the support and cooling device (“In various embodiments, the plurality of fluid orifices 216 may extend through an entire length of the wedge 115”, [0039]).
Regarding claim 20, Kuehn teaches a process for manufacturing a support and cooling device (Fig. 2, 115) for use in an electrical generator (“The present disclosure is directed to electric generators and, more particularly, to systems and methods for cooling electric generators”, [0001]), the process comprising the steps of: 
providing a three-dimensional design for the support and cooling device (Fig. 2, 115), wherein the three-dimensional design comprises: 
(1) a polyhedron wedge (Fig. 2, 115) configuration comprising three length-wise extending sides (Fig. 2, 210, 208, and 204); and 
(2) an internal cooling channel V-shaped configuration (Fig. 2, 218) that extends from the first length-wise end of the support and cooling device to the second length-wise end of the support and cooling device (“In various embodiments, the plurality of fluid orifices 216 may extend through an entire length of the wedge 115”, [0039]); and 
manufacturing the support and cooling device using an additive manufacturing technique based on the three-dimensional design (“In any of the foregoing embodiments, the wedge is additively manufactured”, [0011]).
Kuehn does not teach a triangular end portion disposed at each of a first and a second length-wise end of the support and cooling device. 
Tornquist teaches an electrical generator with a triangular end portion (Fig. 5, 31) disposed at each of the first and second length-wise ends of the support and cooling device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical generator of Kuehn in view of Snider by adding the end caps taught by Tornquist. 
	This would have the advantage of protecting the inner channel of the support and cooling device by blocking the entry of any undesired substances. 
Allowable Subject Matter
Claim 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Kuehn in view of Snider and Broomfield teaches the electrical generator of claim 6.
Kuehn does not teach further comprising an axial cooling medium return channel extending through the helical cooling channel from a terminus of the helical internal cooling channel adjacent to the first length-wise end of the support and cooling device to the second opening at the second length-wise end of the support and cooling device.
 	Snider further teaches an axial cooling medium return channel (Fig. 3B, 92) extending from a terminus (Fig. 3B, 96) of the forward direction cooling channel adjacent to the first length-wise end of the support and cooling device to the second opening (Fig. 3B, 130) at the second length-wise end of the support and cooling device.
	However, the return channel of Snider does not extend through a helical cooling channel. 

    PNG
    media_image8.png
    617
    184
    media_image8.png
    Greyscale

	This limitation, in light of all the other limitations, is not anticipated or rendered obvious by the prior art. 
Regarding claim 17, Kuehn in view of Snider teaches the electrical generator of claim 16.
Kuehn does not teach further comprising an axial cooling medium return channel extending through the V-shaped internal cooling channel from a terminus of the helical internal cooling channel adjacent to the first length-wise end of the support and cooling device to the second opening at the second length-wise end of the support and cooling device.
	Snider further teaches an axial cooling medium return channel (Fig. 3B, 92) extending from a terminus (Fig. 3B, 96) of the forward direction cooling channel adjacent to the first length-wise end of the support and cooling device to the second opening (Fig. 3B, 130) at the second length-wise end of the support and cooling device.
	However, the return channel of Snider does not extend through a V-shaped cooling channel. 
This limitation, in light of all the other limitations, is not anticipated or rendered obvious by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834